Case 1:18-cv-00957-CMH-TCB Document 78 Filed 04/07/21 Page 1 of 3 PageID# 986




                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA




 UMG RECORDINGS, INC., et al.,

                         Plaintiffs,
                                                      Case No. 1:18-cv-00957-CMH-TCB
                 v.

 KURBANOV, et al.,

                         Defendants.


            CONSENT MOTION TO CORRECT NAME OF ONE PLAINTIFF
                     AND MEMORANDUM IN SUPPORT

                                          Hearing Waived

       Pursuant to Local Civil Rule 7 and the Federal Rules of Civil Procedure, Plaintiffs hereby

move, with Defendant Tofig Kurbanov’s consent, for entry of an order changing the name of one

plaintiff on the docket and in the case caption, and in support thereof, state as follows:

       1.      After filing this action, one of the plaintiffs changed its corporate name.

       2.      Plaintiff Warner Bros. Records Inc. is now Warner Records Inc.

       3.      Under Federal Rule of Civil Procedure 17(a)(1), an action must be prosecuted in

the name of the real party in interest.

       4.      Plaintiffs’ motion merely addresses an administrative matter and does not seek

substantive relief. A motion to amend the caption is not, and does not require, a motion for leave

to amend the complaint. Woodard v. Tate & Kirlin Assoc., No. 1:08-CV-00416-CAM-LTW,

2008 WL 11470999, at *3 n.1 (N.D. Ga. Apr. 22, 2008); Armstead v. Best Buy Stores, L.P., No.

CV-06-118-FVS, 2006 WL 1455651, at *3 n.1 (E.D. Wash. May 22, 2006).




                                                  1
Case 1:18-cv-00957-CMH-TCB Document 78 Filed 04/07/21 Page 2 of 3 PageID# 987




       5.     Accordingly, Plaintiffs respectfully request entry of an order directing the clerk to

change the docket and case caption to reflect the new corporate name as follows:

                  a. Warner Records Inc. (f/k/a Warner Bros. Records Inc.)

       6.     Defendant Tofig Kurbanov consents to the relief requested in this motion.




Respectfully submitted,

Dated April 7, 2021                                     /s/ Scott A. Zebrak
                                                        Scott A. Zebrak (VSB No. 38729)
                                                        Matthew J. Oppenheim (pro hac vice)
                                                        Lucy Grace D. Noyola (pro hac vice)
                                                        Kellyn M. Goler (pro hac vice)
                                                        OPPENHEIM + ZEBRAK, LLP
                                                        4530 Wisconsin Avenue, NW, 5th Floor
                                                        Washington, DC 20015
                                                        Tel: (202) 480-2999
                                                        Fax: (866) 766-1678
                                                        scott@oandzlaw.com
                                                        matt@oandzlaw.com
                                                        lucy@oandzlaw.com
                                                        kellyn@oandzlaw.com

                                                        Attorneys for Plaintiffs




                                                2
Case 1:18-cv-00957-CMH-TCB Document 78 Filed 04/07/21 Page 3 of 3 PageID# 988




                                 CERTIFICATE OF SERVICE

        I hereby certify that on April 7, 2021, I electronically filed the foregoing with the Clerk
using the CM/ECF system, which will send notification of such filing to counsel of record.


                                                      /s/ Scott A. Zebrak
                                                      Scott A. Zebrak
